Title: From George Washington to John Mehelm, 13 March 1780
From: Washington, George
To: Mehelm, John


          
            Sir
            Hd Qrs Morris Town March 13th 1780
          
          I have received Your Letter of the 9th Instant with the Extract from the Letter of the Board of War to which You refer. I think it not altogether unlikely that Mr Taylor, as well as some Others who were employed in the same way, has imposed on the public. The order he obtained for hides was in consequence of receipts produced for Shoes delivered chiefly if not wholly to the Virginia line. There was no deduction made from his claim that I recollect on account of the Work of the Soldiers. This appears highly equitable and it being conformable to the views of the Honorable Board I wish You, notwithstanding the Order which was given, to settle with Mr Taylor for any allowance to which the States may be intitled for the service of the Soldiers who worked with him & that he may receive Hides only in proportion to the Ballance. I Am sir Yr Most Obedt st.
        